Exhibit 10.1

ALLIANT TECHSYSTEMS INC.

EXECUTIVE OFFICER INCENTIVE PLAN


SECTION 1.           PURPOSE AND EFFECTIVE DATE


1.1           PURPOSE OF THIS PLAN.  THE PURPOSE OF THIS EXECUTIVE OFFICER
INCENTIVE PLAN (THIS “PLAN”) IS TO PROVIDE INCENTIVE COMPENSATION TO EXECUTIVE
OFFICERS OF ALLIANT TECHSYSTEMS INC. (THE “COMPANY”) IN ACCORDANCE WITH THE
COMPANY’S “PAY-FOR-PERFORMANCE” PHILOSOPHY BY DIRECTLY RELATING AWARDS PAYABLE
UNDER THIS PLAN TO COMPANY, BUSINESS UNIT AND/OR INDIVIDUAL PERFORMANCE.  THIS
PLAN IS INTENDED TO PERMIT THE GRANT OF AWARDS UNDER THIS PLAN TO QUALIFY AS
“QUALIFIED PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M)
OF THE CODE (AS DEFINED IN SECTION 2.1).


1.2           EFFECTIVE DATE.  THIS PLAN WILL BE EFFECTIVE AS OF THE DATE OF
APPROVAL BY THE STOCKHOLDERS OF THE COMPANY IN ACCORDANCE WITH APPLICABLE LAW
(THE “EFFECTIVE DATE”).


SECTION 2.           DEFINITIONS


2.1           DEFINITIONS.  THE FOLLOWING CAPITALIZED TERMS USED IN THIS
AGREEMENT WILL HAVE THE MEANINGS SET FORTH BELOW:


(A)           “ACTUAL AWARD” MEANS AS TO ANY PERFORMANCE PERIOD, THE ACTUAL
AWARD (IF ANY) PAYABLE TO A PARTICIPANT FOR THE PERFORMANCE PERIOD.  EACH ACTUAL
AWARD WILL BE DETERMINED PURSUANT TO THE PROVISIONS OF SECTION 3.6.


(B)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(C)           “CAUSE” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING:

(I)            THE PARTICIPANT WILLFULLY AND CONTINUALLY FAILS TO SUBSTANTIALLY
PERFORM HIS OR HER DUTIES OF EMPLOYMENT (OTHER THAN BECAUSE OF A MENTAL OR
PHYSICAL IMPAIRMENT) FOR A PERIOD OF AT LEAST 30 DAYS AFTER BEING GIVEN NOTICE
OF SUCH FAILURE;

(II)           THE PARTICIPANT (A) ENGAGES IN ANY ACT OF DISHONESTY, WRONGDOING
OR MORAL TURPITUDE (WHETHER OR NOT A FELONY) OR (B) VIOLATES THE COMPANY’S CODE
OF CONDUCT OR A COMPANY POLICY, WHICH VIOLATION HAS AN ADVERSE EFFECT UPON THE
COMPANY; OR

(III)          THE PARTICIPANT BREACHES HIS OR HER DUTY OF LOYALTY OR COMMITS AN
UNAUTHORIZED DISCLOSURE OF PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE
COMPANY.


(D)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME.


--------------------------------------------------------------------------------


 


(E)           “COMMITTEE” MEANS (I) THE PERSONNEL AND COMPENSATION COMMITTEE OF
THE BOARD OR (II) IF NO PERSONNEL AND COMPENSATION COMMITTEE EXISTS, THEN A
COMMITTEE OF BOARD MEMBERS APPOINTED BY THE BOARD TO ADMINISTER THIS PLAN IN
ACCORDANCE WITH SECTION 5.1.


(F)            “COVERED EMPLOYEE PARTICIPANT” MEANS ANY PARTICIPANT WHO IS
REASONABLY EXPECTED TO BE A “COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION
162(M)(3) OF THE CODE WITH RESPECT TO ANY PERFORMANCE PERIOD IN WHICH THE
COMPANY WOULD BE ENTITLED TO TAKE A COMPENSATION DEDUCTION FOR AN ACTUAL AWARD
TO SUCH PARTICIPANT (DETERMINED WITHOUT REGARD TO THE LIMITATION ON
DEDUCTIBILITY IMPOSED BY SECTION 162(M) OF THE CODE).


(G)           “COVERED EMPLOYEE PERFORMANCE GOALS” MEANS OBJECTIVE AND
MEASURABLE PERFORMANCE GOALS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, TO
BE APPLICABLE TO A COVERED EMPLOYEE PARTICIPANT FOR A PERFORMANCE PERIOD.  AS
DETERMINED BY THE COMMITTEE, THE COVERED EMPLOYEE PERFORMANCE GOALS FOR ANY
AWARD MAY PROVIDE FOR A TARGETED LEVEL OR LEVELS OF ACHIEVEMENT USING ONE OR
MORE OF THE FOLLOWING MEASURES:  (I) SALES OR REVENUES (INCLUDING, WITHOUT
LIMITATION, SALES OR REVENUE GROWTH); (II) GROSS PROFIT; (III) INCOME BEFORE
INTEREST AND TAXES; (IV) INCOME BEFORE INTEREST, TAXES, DEPRECIATION AND
AMORTIZATION; (V) NET INCOME; (VI) NET INCOME FROM OPERATIONS; (VII) EARNINGS
PER SHARE; (VIII) RETURN MEASURES (INCLUDING, WITHOUT LIMITATION, RETURN ON
ASSETS, CAPITAL, INVESTED CAPITAL, EQUITY, SALES OR REVENUES); (IX) PRODUCTIVITY
RATIOS; (X) EXPENSE OR COST REDUCTION MEASURES; (XI) MARGINS; (XII) OPERATING
EFFICIENCY; (XIII) MARKET SHARE; (XIV) CUSTOMER SATISFACTION; (XV) WORKING
CAPITAL TARGETS; (XVI) BUDGET COMPARISONS; (XVII) IMPLEMENTATION OR COMPLETION
OF SPECIFIED PROJECTS OR PROCESSES; (XVIII) THE FORMATION OF JOINT VENTURES,
ESTABLISHMENT OF RESEARCH OR DEVELOPMENT COLLABORATIONS OR THE COMPLETION OF
OTHER TRANSACTIONS; (XIX) CASH FLOW (INCLUDING, WITHOUT LIMITATION, OPERATING
CASH FLOW, FREE CASH FLOW AND CASH FLOW RETURN ON EQUITY); (XX) SHARE PRICE
(INCLUDING, WITHOUT LIMITATION, GROWTH IN SHARE PRICE AND TOTAL STOCKHOLDER
RETURN); (XXI) PROFITABILITY OF AN IDENTIFIABLE BUSINESS UNIT OR PRODUCT;
(XXII) ECONOMIC PROFIT OR ECONOMIC VALUE ADDED; (XXIII) CASH VALUE ADDED;
(XXIV) MARKET SHARE; OR (XXV) INDIVIDUAL OBJECTIVES.  THE COVERED EMPLOYEE
PERFORMANCE GOALS MAY DIFFER FROM COVERED EMPLOYEE PARTICIPANT TO COVERED
EMPLOYEE PARTICIPANT AND FROM AWARD TO AWARD.


(H)           “DETERMINATION DATE” MEANS THE 90TH DAY OF ANY PERFORMANCE PERIOD.


(I)            “DISABILITY” OR “DISABLED” WILL HAVE THE MEANING GIVEN TO SUCH
TERM IN THE COMPANY’S GOVERNING LONG-TERM DISABILITY PLAN OR, IF NO SUCH PLAN
EXISTS, SUCH TERM WILL MEAN TOTAL AND PERMANENT DISABILITY AS DETERMINED UNDER
THE RULES OF THE SOCIAL SECURITY ADMINISTRATION.


(J)            “ELIGIBLE EMPLOYEE” MEANS ANY EXECUTIVE OFFICER OF THE COMPANY
REQUIRED TO FILE REPORTS OF BENEFICIAL OWNERSHIP WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO SECTION 16(A) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED FROM TIME TO TIME, AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER.


(K)           “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.

2


--------------------------------------------------------------------------------




 


(L)            “INDIVIDUAL OBJECTIVES” MEANS AS TO A PARTICIPANT FOR ANY
PERFORMANCE PERIOD, OBJECTIVE AND MEASURABLE INDIVIDUAL PERFORMANCE GOALS
APPROVED BY THE COMMITTEE IN ITS DISCRETION.


(M)          “MAXIMUM AWARD” MEANS AS TO A COVERED EMPLOYEE PARTICIPANT FOR ANY
FISCAL YEAR, THE LESSER OF (I) THE MAXIMUM AWARD PAYABLE UNDER THIS PLAN FOR ANY
SUCH FISCAL YEAR OR (II) $5,000,000.


(N)           “OTHER PARTICIPANT” MEANS A PARTICIPANT WHO IS NOT A COVERED
EMPLOYEE PARTICIPANT.


(O)           “OTHER PARTICIPANT PERFORMANCE GOALS” MEANS THE PERFORMANCE GOALS
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, TO BE APPLICABLE TO AN OTHER
PARTICIPANT FOR A PERFORMANCE PERIOD.  AS DETERMINED BY THE COMMITTEE, THE OTHER
PARTICIPANT PERFORMANCE GOALS MAY PROVIDE FOR A TARGETED LEVEL OR LEVELS OF
ACHIEVEMENT USING ONE OR MORE OF THE COVERED EMPLOYEE PERFORMANCE GOALS OR ANY
OTHER PERFORMANCE MEASURES.  THE OTHER PARTICIPANT PERFORMANCE GOALS MAY DIFFER
FROM OTHER PARTICIPANT TO OTHER PARTICIPANT AND FROM AWARD TO AWARD.


(P)           “PARTICIPANT” MEANS AS TO ANY PERFORMANCE PERIOD, AN ELIGIBLE
EMPLOYEE WHO HAS BEEN SELECTED BY THE COMMITTEE FOR PARTICIPATION IN THIS PLAN
FOR SUCH PERFORMANCE PERIOD.


(Q)           “PAYOUT FORMULA” MEANS AS TO ANY PERFORMANCE PERIOD, THE FORMULA
OR PAYOUT MATRIX ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 3.3 IN ORDER
TO DETERMINE THE ACTUAL AWARDS (IF ANY) TO BE PAID TO PARTICIPANTS.  THE FORMULA
OR MATRIX MAY DIFFER FROM PARTICIPANT TO PARTICIPANT.


(R)            “PERFORMANCE GOAL” MEANS A COVERED EMPLOYEE PERFORMANCE GOAL OR
AN OTHER PARTICIPANT PERFORMANCE GOAL, AS THE CASE MAY BE.


(S)           “PERFORMANCE PERIOD” MEANS ANY FISCAL YEAR OR OTHER PERIOD
DETERMINED BY THE COMMITTEE PURSUANT TO SECTION 3.2(A) OVER WHICH ACHIEVEMENT OF
PERFORMANCE GOALS WILL BE MEASURED.  A PERFORMANCE PERIOD MAY BE A ONE-YEAR
PERIOD OR ANY LONGER OR SHORTER PERIOD, AND MAY DIFFER FROM PARTICIPANT TO
PARTICIPANT AND FROM AWARD TO AWARD.


(T)            “RETIREMENT” MEANS THE VOLUNTARY RETIREMENT OF A PARTICIPANT
PURSUANT TO THE TERMS OF ANY RETIREMENT PLAN OF THE COMPANY.


(U)           “SHARES” MEANS SHARES OF THE COMPANY’S COMMON STOCK.


(V)           “TERMINATION OF SERVICE” MEANS A CESSATION OF THE
EMPLOYEE-EMPLOYER RELATIONSHIP BETWEEN AN ELIGIBLE EMPLOYEE AND THE COMPANY FOR
ANY REASON, INCLUDING, WITHOUT LIMITATION, A TERMINATION BY RESIGNATION,
DISCHARGE, DEATH, DISABILITY, RETIREMENT, OR THE SALE OF ANY SUBSIDIARY OR OTHER
AFFILIATE OF THE COMPANY OR THE SALE OF A BUSINESS UNIT OR DIVISION OF THE
COMPANY, BUT EXCLUDING ANY SUCH TERMINATION WHERE THERE IS A SIMULTANEOUS
REEMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY OR OTHER AFFILIATE OF THE COMPANY.

3


--------------------------------------------------------------------------------




 


2.2           FINANCIAL AND ACCOUNTING TERMS.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, FINANCIAL AND ACCOUNTING
TERMS (INCLUDING, WITHOUT LIMITATION, TERMS CONTAINED IN THE DEFINITION OF
“COVERED EMPLOYEE PERFORMANCE GOALS” SET FORTH IN SECTION 2.1 AND IN SECTION
3.2(C)) ARE USED AS DEFINED FOR PURPOSES OF, AND SHALL BE DETERMINED IN
ACCORDANCE WITH, GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES
AND DERIVED FROM THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY PREPARED
IN THE ORDINARY COURSE OF BUSINESS AND FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


SECTION 3.           SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS


3.1           SELECTION OF PARTICIPANTS.  THE COMMITTEE, IN ITS SOLE DISCRETION,
WILL SELECT THE ELIGIBLE EMPLOYEES OF THE COMPANY WHO WILL BE PARTICIPANTS FOR
ANY PERFORMANCE PERIOD.  PARTICIPATION IN THIS PLAN IS IN THE SOLE DISCRETION OF
THE COMMITTEE, AND ON A PERFORMANCE PERIOD BY PERFORMANCE PERIOD BASIS. 
ACCORDINGLY, AN ELIGIBLE EMPLOYEE WHO IS A PARTICIPANT FOR A GIVEN PERFORMANCE
PERIOD IS IN NO WAY GUARANTEED OR ASSURED OF BEING SELECTED FOR PARTICIPATION IN
ANY SUBSEQUENT PERFORMANCE PERIOD.


3.2           DETERMINATION OF PERFORMANCE PERIOD AND PERFORMANCE GOALS.


(A)           THE COMMITTEE, IN ITS SOLE DISCRETION, WILL DETERMINE THE
PERFORMANCE PERIOD APPLICABLE TO AWARDS MADE TO PARTICIPANTS UNDER THIS PLAN.


(B)           THE COMMITTEE, IN ITS SOLE DISCRETION, WILL ESTABLISH THE
PERFORMANCE GOALS FOR EACH PARTICIPANT FOR EACH PERFORMANCE PERIOD.  SUCH
PERFORMANCE GOALS WILL BE SET FORTH IN WRITING.


(C)           THE COMMITTEE, IN ITS SOLE DISCRETION, MAY SPECIFY THAT THE
ACHIEVEMENT OF THE PERFORMANCE GOALS WILL BE DETERMINED WITHOUT REGARD TO THE
NEGATIVE OR POSITIVE EFFECT OF CERTAIN EVENTS, INCLUDING, WITHOUT LIMITATION,
ANY OF THE FOLLOWING:  (I) CHARGES FOR EXTRAORDINARY ITEMS AND OTHER UNUSUAL OR
NON-RECURRING ITEMS OF LOSS OR GAIN; (II) ASSET IMPAIRMENTS; (III) LITIGATION OR
CLAIM JUDGMENTS OR SETTLEMENTS; (IV) CHANGES IN THE CODE OR TAX RATES;
(V) CHANGES IN ACCOUNTING PRINCIPLES; (VI) CHANGES IN OTHER LAWS OR REGULATIONS
AFFECTING REPORTED RESULTS; (VII) CHARGES RELATING TO RESTRUCTURINGS,
DISCONTINUED OPERATIONS, SEVERANCE AND CONTRACT TERMINATION AND OTHER COSTS
INCURRED IN RATIONALIZING CERTAIN BUSINESS ACTIVITIES; AND (VIII) GAINS OR
LOSSES FROM THE ACQUISITION OR DISPOSITION OF BUSINESSES OR ASSETS OR FROM THE
EARLY EXTINGUISHMENT OF DEBT.


3.3           DETERMINATION OF PAYOUT FORMULA.  THE COMMITTEE, IN ITS SOLE
DISCRETION, WILL ESTABLISH A PAYOUT FORMULA FOR PURPOSES OF DETERMINING THE
ACTUAL AWARD (IF ANY) PAYABLE TO EACH PARTICIPANT FOR EACH PERFORMANCE PERIOD. 
EACH PAYOUT FORMULA WILL (A) BE IN WRITING AND (B) PROVIDE FOR THE PAYMENT OF A
PARTICIPANT’S ACTUAL AWARD BASED ON WHETHER OR THE EXTENT TO WHICH THE
PERFORMANCE GOALS FOR THE PERFORMANCE PERIOD ARE ACHIEVED.  NOTWITHSTANDING THE
FOREGOING, IN NO EVENT WILL A COVERED EMPLOYEE’S ACTUAL AWARD FOR ANY
PERFORMANCE PERIOD EXCEED HIS OR HER MAXIMUM AWARD.


3.4           DETERMINATION OF MAXIMUM AWARDS FOR COVERED EMPLOYEE
PARTICIPANTS.  THE COMMITTEE, IN ITS SOLE DISCRETION, WILL ESTABLISH A MAXIMUM
AWARD FOR EACH COVERED EMPLOYEE

4


--------------------------------------------------------------------------------





PARTICIPANT (SUBJECT TO THE LIMIT SET FORTH IN SECTION 2.1(M)).  EACH
PARTICIPANT’S MAXIMUM AWARD WILL BE SET FORTH IN WRITING.


3.5           DATE FOR DETERMINATIONS.  THE COMMITTEE WILL MAKE ALL
DETERMINATIONS WITH RESPECT TO AWARDS TO COVERED EMPLOYEE PARTICIPANTS UNDER
SECTIONS 3.1, 3.2, 3.3 AND 3.4 ON OR BEFORE THE DETERMINATION DATE.


3.6           DETERMINATION OF ACTUAL AWARDS.


(A)           AFTER THE END OF EACH PERFORMANCE PERIOD, THE COMMITTEE WILL
CERTIFY IN WRITING THE EXTENT TO WHICH THE PERFORMANCE GOALS APPLICABLE TO EACH
PARTICIPANT FOR SUCH PERFORMANCE PERIOD WERE ACHIEVED OR EXCEEDED.  THE ACTUAL
AWARD FOR EACH PARTICIPANT WILL BE DETERMINED BY APPLYING THE PAYOUT FORMULA TO
THE LEVEL OF ACTUAL PERFORMANCE THAT HAS BEEN CERTIFIED BY THE COMMITTEE.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS PLAN, IN
DETERMINING THE ACTUAL AWARD FOR ANY COVERED EMPLOYEE PARTICIPANT, THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY REDUCE THE AWARD PAYABLE TO ANY COVERED
EMPLOYEE PARTICIPANT BELOW THE AWARD WHICH OTHERWISE WOULD BE PAYABLE UNDER THE
PAYOUT FORMULA.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS PLAN, IN
DETERMINING THE ACTUAL AWARD FOR ANY OTHER PARTICIPANT, THE COMMITTEE, IN ITS
SOLE DISCRETION, MAY INCREASE OR REDUCE THE AWARD PAYABLE TO ANY OTHER
PARTICIPANT ABOVE OR BELOW THE AWARD WHICH OTHERWISE WOULD BE PAYABLE UNDER THE
PAYOUT FORMULA.


SECTION 4.           PAYMENT OF AWARDS


4.1           CONTINUED EMPLOYMENT.  EXCEPT AS OTHERWISE DETERMINED BY THE
COMMITTEE OR PROVIDED IN SECTION 4.5, NO ACTUAL AWARD WILL BE PAID UNDER THIS
PLAN WITH RESPECT TO A PERFORMANCE PERIOD TO ANY PARTICIPANT WHO HAS A
TERMINATION OF SERVICE PRIOR TO THE LAST DAY OF SUCH PERFORMANCE PERIOD.


4.2           FORM OF PAYMENT.  EACH ACTUAL AWARD WILL BE PAID TO THE
PARTICIPANT IN CASH OR SHARES.  ANY SHARES AWARDED TO A PARTICIPANT UNDER THIS
PLAN WILL BE GRANTED AND ISSUED PURSUANT TO THE COMPANY’S 2005 STOCK INCENTIVE
PLAN (WHICH HAS BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS) OR ANY OTHER EQUITY
COMPENSATION PLAN APPROVED BY THE STOCKHOLDERS OF THE COMPANY IN THE FUTURE.


4.3           TIMING OF PAYMENT.  PAYMENT OF EACH ACTUAL AWARD WILL BE MADE AS
SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE END OF THE APPLICABLE PERFORMANCE
PERIOD; PROVIDED, HOWEVER, THAT, IN NO EVENT, WILL AN ACTUAL AWARD BE PAID LATER
THAN 75 DAYS AFTER THE END OF SUCH PERFORMANCE PERIOD.


4.4           AWARDS PAYABLE FROM COMPANY’S GENERAL ASSETS.  EACH ACTUAL AWARD
THAT MAY BECOME PAYABLE UNDER THIS PLAN WILL BE PAID SOLELY FROM THE GENERAL
ASSETS OF THE COMPANY.  NOTHING IN THIS PLAN WILL BE CONSTRUED TO CREATE A TRUST
OR TO ESTABLISH OR EVIDENCE ANY PARTICIPANT’S CLAIM OF ANY RIGHT TO PAYMENT OF
AN ACTUAL AWARD OTHER THAN AS AN UNSECURED GENERAL CREDITOR OF THE COMPANY.

5


--------------------------------------------------------------------------------




 


4.5           PAYMENT IN THE EVENT OF TERMINATION OF SERVICE.  EXCEPT AS
OTHERWISE DETERMINED BY THE COMMITTEE AND NOTWITHSTANDING THE PROVISIONS OF
SECTION 4.1:


(A)           IF A PARTICIPANT DIES PRIOR TO THE LAST DAY OF A PERFORMANCE
PERIOD DURING WHICH HE OR SHE WOULD HAVE EARNED AN ACTUAL AWARD, SUCH
PARTICIPANT’S BENEFICIARY (OR, IF THE PARTICIPANT HAS NOT DESIGNATED A
BENEFICIARY, SUCH PARTICIPANT’S ESTATE) WILL BE ENTITLED TO RECEIVE THE ACTUAL
AWARD, ADJUSTED ON A PRO RATA BASIS TO REFLECT THE NUMBER OF DAYS THE
PARTICIPANT WAS EMPLOYED BY THE COMPANY DURING SUCH PERFORMANCE PERIOD;
PROVIDED, HOWEVER, THAT A PARTICIPANT MUST BE EMPLOYED BY THE COMPANY
CONTINUOUSLY FOR AT LEAST 90 DAYS DURING A PERFORMANCE PERIOD IN ORDER FOR SUCH
PARTICIPANT’S BENEFICIARY OR ESTATE TO BE ELIGIBLE TO RECEIVE AN ACTUAL AWARD
WITH RESPECT TO SUCH PERFORMANCE PERIOD (UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE).


(B)           IF A PARTICIPANT HAS A TERMINATION OF SERVICE DUE TO DISABILITY OR
RETIREMENT PRIOR TO THE LAST DAY OF A PERFORMANCE PERIOD DURING WHICH HE OR SHE
WOULD HAVE EARNED AN ACTUAL AWARD, SUCH PARTICIPANT WILL BE ENTITLED TO RECEIVE
THE ACTUAL AWARD, ADJUSTED ON A PRO RATA BASIS TO REFLECT THE NUMBER OF DAYS THE
PARTICIPANT WAS EMPLOYED BY THE COMPANY DURING SUCH PERFORMANCE PERIOD;
PROVIDED, HOWEVER, THAT A PARTICIPANT MUST BE EMPLOYED BY THE COMPANY
CONTINUOUSLY FOR AT LEAST 90 DAYS DURING A PERFORMANCE PERIOD IN ORDER FOR SUCH
PARTICIPANT TO BE ELIGIBLE TO RECEIVE AN ACTUAL AWARD WITH RESPECT TO SUCH
PERFORMANCE PERIOD (UNLESS OTHERWISE DETERMINED BY THE COMMITTEE).


(C)           IF A PARTICIPANT’S EMPLOYMENT IS TERMINATED DURING A PERFORMANCE
PERIOD DUE TO AN INVOLUNTARY TERMINATION OF SERVICE BY THE COMPANY WITHOUT
CAUSE, OR, IF SUCH PARTICIPANT IS DEMOTED DURING SUCH PERFORMANCE PERIOD SO THAT
HE OR SHE IS NO LONGER AN ELIGIBLE EMPLOYEE AND IS THEREFORE UNABLE TO
PARTICIPATE IN THIS PLAN FOR THE REMAINDER OF THE PERFORMANCE PERIOD, SUCH
PARTICIPANT WILL BE ENTITLED TO RECEIVE THE ACTUAL AWARD, ADJUSTED ON A PRO RATA
BASIS TO REFLECT THE NUMBER OF DAYS THE PARTICIPANT WAS EMPLOYED BY THE COMPANY
OR PARTICIPATED IN THIS PLAN (AS APPLICABLE) DURING SUCH PERFORMANCE PERIOD;
PROVIDED, HOWEVER, THAT A PARTICIPANT MUST BE EMPLOYED BY THE COMPANY
CONTINUOUSLY FOR AT LEAST 90 DAYS DURING A PERFORMANCE PERIOD IN ORDER FOR SUCH
PARTICIPANT TO BE ELIGIBLE TO RECEIVE AN ACTUAL AWARD WITH RESPECT TO SUCH
PERFORMANCE PERIOD (UNLESS OTHERWISE DETERMINED BY THE COMMITTEE).


SECTION 5.           ADMINISTRATION


5.1           COMMITTEE IS THE ADMINISTRATOR.  THIS PLAN WILL BE ADMINISTERED BY
THE COMMITTEE.  THE COMMITTEE WILL CONSIST OF NOT LESS THAN TWO MEMBERS OF THE
BOARD.  THE MEMBERS OF THE COMMITTEE WILL BE APPOINTED FROM TIME TO TIME BY, AND
SERVE AT THE PLEASURE OF, THE BOARD.  EACH MEMBER OF THE COMMITTEE WILL QUALIFY
AS AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


5.2           COMMITTEE AUTHORITY.  THE COMMITTEE WILL ADMINISTER THIS PLAN IN
ACCORDANCE WITH ITS PROVISIONS.  THE COMMITTEE WILL HAVE FULL POWER AND
AUTHORITY TO (A) DETERMINE WHICH ELIGIBLE EMPLOYEES WILL BE GRANTED AWARDS,
(B) PRESCRIBE THE TERMS AND CONDITIONS OF AWARDS, (C) INTERPRET THIS PLAN AND
ANY AWARDS, (D) ADOPT RULES FOR THE ADMINISTRATION, INTERPRETATION AND

6


--------------------------------------------------------------------------------





APPLICATION OF THIS PLAN AS ARE CONSISTENT WITH THE TERMS HEREOF, AND
(E) INTERPRET, AMEND OR REVOKE ANY SUCH RULES.


5.3           DECISIONS BINDING.  ALL DETERMINATIONS AND DECISIONS MADE BY THE
COMMITTEE PURSUANT TO THE PROVISIONS OF THIS PLAN WILL BE FINAL, CONCLUSIVE AND
BINDING ON ALL PERSONS AND WILL BE GIVEN THE MAXIMUM DEFERENCE PERMITTED BY LAW.


SECTION 6.           AMENDMENT, TERMINATION AND DURATION


6.1           AMENDMENT OR TERMINATION.  THE COMMITTEE, IN ITS SOLE DISCRETION,
MAY AMEND OR TERMINATE THIS PLAN AT ANY TIME AND FOR ANY REASON; PROVIDED,
HOWEVER, THAT IN NO EVENT WILL THE COMMITTEE AMEND THIS PLAN TO THE EXTENT SUCH
AMENDMENT WOULD CAUSE THE AMOUNTS PAYABLE UNDER THIS PLAN TO COVERED EMPLOYEE
PARTICIPANTS FOR A PARTICULAR PERFORMANCE PERIOD TO FAIL TO QUALIFY AS
“QUALIFIED PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M)
OF THE CODE.  THE AMENDMENT OR TERMINATION OF THIS PLAN WILL NOT, WITHOUT THE
CONSENT OF A PARTICIPANT, MATERIALLY AND ADVERSELY ALTER OR IMPAIR ANY RIGHTS OR
OBLIGATIONS UNDER ANY ACTUAL AWARD THERETOFORE EARNED BY SUCH PARTICIPANT.  NO
AWARD MAY BE GRANTED DURING ANY PERIOD AFTER TERMINATION OF THIS PLAN.


6.2           DURATION OF THIS PLAN.  THIS PLAN WILL COMMENCE ON THE EFFECTIVE
DATE, AND, SUBJECT TO THE COMMITTEE’S RIGHT TO AMEND OR TERMINATE THIS PLAN IN
ACCORDANCE WITH SECTION 6.1, WILL TERMINATE ON THE DATE FIVE YEARS AFTER THE
EFFECTIVE DATE (THE “TERMINATION DATE”).  AWARDS GRANTED TO PARTICIPANTS ON OR
PRIOR TO THE TERMINATION DATE WILL REMAIN IN FULL FORCE AND EFFECT AFTER THE
TERMINATION DATE IN ACCORDANCE WITH THE TERMS THEREOF, BUT NO NEW AWARDS MAY BE
GRANTED AFTER THE TERMINATION DATE.


SECTION 7.           GENERAL PROVISIONS


7.1           TAX WITHHOLDING.  THE COMPANY WILL WITHHOLD ALL APPLICABLE TAXES
FROM ANY ACTUAL AWARD, INCLUDING ANY FEDERAL, STATE AND LOCAL TAXES.


7.2           NO EFFECT ON EMPLOYMENT OR SERVICE.  SUBJECT TO SECTION 4.5(C),
NOTHING IN THIS PLAN WILL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE
COMPANY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT OR SERVICE AT ANY TIME, WITH
OR WITHOUT CAUSE.  FOR PURPOSES OF THIS PLAN, TRANSFER OF EMPLOYMENT OF A
PARTICIPANT BETWEEN THE COMPANY AND ANY ONE OF ITS SUBSIDIARIES OR AFFILIATES
(OR BETWEEN SUCH SUBSIDIARIES OR AFFILIATES) WILL NOT BE DEEMED A TERMINATION OF
SERVICE.  EMPLOYMENT WITH THE COMPANY IS ON AN AT-WILL BASIS ONLY.


7.3           PARTICIPATION.  NO ELIGIBLE EMPLOYEE WILL HAVE THE RIGHT TO BE
SELECTED TO RECEIVE AN AWARD UNDER THIS PLAN, OR, HAVING BEEN SO SELECTED, TO BE
SELECTED TO RECEIVE A FUTURE AWARD.


7.4           SUCCESSORS.  ALL OBLIGATIONS OF THE COMPANY UNDER THIS PLAN WITH
RESPECT TO AWARDS GRANTED HEREUNDER WILL BE BINDING ON ANY SUCCESSOR TO THE
COMPANY, WHETHER ANY SUCH SUCCESSION IS THE RESULT OF A DIRECT OR INDIRECT
PURCHASE, MERGER, CONSOLIDATION OF THE COMPANY, ACQUISITION OF ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY, OR OTHERWISE.


7.5           BENEFICIARY DESIGNATIONS.  IF PERMITTED BY THE COMMITTEE, A
PARTICIPANT UNDER THIS PLAN MAY NAME A BENEFICIARY OR BENEFICIARIES TO WHOM ANY
ACTUAL AWARD WILL BE PAID IN THE

7


--------------------------------------------------------------------------------





EVENT OF THE PARTICIPANT’S DEATH.  IN THE ABSENCE OF ANY SUCH DESIGNATION, ANY
AWARDS REMAINING UNPAID AT THE PARTICIPANT’S DEATH WILL BE PAID TO THE
PARTICIPANT’S ESTATE.


7.6           NONTRANSFERABILITY OF AWARDS.  NO AWARD GRANTED UNDER THIS PLAN
MAY BE SOLD, TRANSFERRED, PLEDGED OR ASSIGNED, OTHER THAN BY WILL, BY THE LAWS
OF DESCENT AND DISTRIBUTION, OR TO THE LIMITED EXTENT PROVIDED IN SECTION 7.5. 
ALL RIGHTS WITH RESPECT TO AN AWARD GRANTED TO A PARTICIPANT WILL BE AVAILABLE
DURING HIS OR HER LIFETIME ONLY TO THE PARTICIPANT.


7.7           SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS PLAN IS HELD
ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY WILL NOT AFFECT
THE REMAINING PARTS OF THIS PLAN, AND THIS PLAN WILL BE CONSTRUED AND ENFORCED
AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


7.8           REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS UNDER THIS PLAN WILL
BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS
BY ANY GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY BE
REQUIRED.


7.9           GOVERNING LAW.  THIS PLAN AND ALL AWARDS WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, BUT WITHOUT
REGARD TO ITS CONFLICT OF LAW PROVISIONS.


7.10         RULES OF CONSTRUCTION.  CAPTIONS ARE PROVIDED IN THIS PLAN FOR
CONVENIENCE ONLY, AND CAPTIONS WILL NOT SERVE AS A BASIS FOR INTERPRETATION OR
CONSTRUCTION HEREOF.  UNLESS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT
OTHERWISE REQUIRES, THE TERMS DEFINED IN THIS PLAN INCLUDE THE PLURAL AND THE
SINGULAR.

8


--------------------------------------------------------------------------------